EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liaoteng Wang on 1/9/2021.

The application has been amended as follows: 
Replaced claim 1 with the following: 

1.    (Currently Amended) A composite end plate for a battery module, comprising:
an end plate body comprising a first surface and a second surface disposed opposite to each other in its thickness direction, wherein the end plate body comprises a first connecting segment, an intermediate transitional segment and a second connecting segment disposed successively, side-by-side, in its width direction; and
wherein the composite end plate comprises one single rigid connecting plate, the rigid connecting plate comprising:
     a transferring segment,
     two connecting arms, each connected at an opposite side in the width direction of the transferring segment; 
wherein eachssuch that the connecting arms are embedded into the intermediate transitional segment whereby 


Replaced claim 15 with the following:
15. (Currently Amended) A battery module comprising: 
a plurality of batteries arranged side by side; and a fixing frame enclosing all the batteries at a periphery of the batteries, wherein the fixing frame comprises two composite end plates and two side plates, each composite end plate comprises:
an end plate body comprising a first surface and a second surface disposed opposite to each other in its thickness direction, wherein the end plate body comprises a first connecting segment, an intermediate transitional segment and a second connecting segment disposed successively side-by-side, in its width direction; and
wherein the composite end plate comprises one single rigid connecting plate, the rigid connecting plate comprising:
     a transferring segment,
     two connecting arms, each connected at an opposite side in the width direction of the transferring segment; 
wherein eachssuch that the connecting arms are embedded into the intermediate transitional segment whereby 
wherein the composite end plates and the side plates are successively and alternatively disposed to surround the batteries, the side plate and the rigid connecting plate are made of an identical material and the side plate is fixedly connected to the transferring segment


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or make obvious providing the battery module with an end plate, wherein the end plate comprises: an end plate body comprising a first surface and a second surface disposed opposite to each other in its thickness direction, wherein the end plate body comprises a first connecting segment, an intermediate transitional segment and a second connecting segment disposed successively, side-by-side, in its width direction; and
wherein the composite end plate comprises one single rigid connecting plate, the rigid connecting plate comprising:
     a transferring segment,
     two connecting arms, each connected at an opposite side in the width direction of the transferring segment; 
wherein the rigid connecting plate and the end plate body are made of different materials, the rigid connecting plate is disposed at the intermediate transitional segment of the end plate body; and wherein each connecting arm extends from the transferring segment toward the end plate body, such that the connecting arms are embedded into the intermediate transitional segment whereby the rigid connecting plate and the end plate body are fixedly connected; the transferring segment is located at the second surface and extends in a height direction of the end plate body, and a surface of the transferring segment away from the intermediate transitional segment is exposed to external environment.  This combination is neither present nor made obvious in the closest prior art of record.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							1/14/2021Primary Examiner, Art Unit 1725